Citation Nr: 1127255	
Decision Date: 07/21/11    Archive Date: 07/29/11

DOCKET NO.  07-09 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a total disability rating for compensation on the basis of individual unemployability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. M. Macierowski, Counsel



INTRODUCTION

The Veteran served on active duty from November 1997 to March 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 determination by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  


FINDING OF FACT

The competent evidence of record does not demonstrate that the Veteran's service-connected lumbar spine disorder precludes him from securing or following a substantially gainful occupation.


CONCLUSION OF LAW

The criteria for a total rating for compensation purposes based upon individual unemployability (TDIU) have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.340, 3.341, 3.655, 4.16 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  A March 2010 letter satisfied the duty to notify provisions, to including notifying the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service treatment records, VA medical treatment records, and identified private medical records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran's February 2008 Social Security Administration (SSA) disability determination, and the medical records considered in making that decision, have been obtained and associated with the claims file.  38 C.F.R. § 3.159 (c) (2).  Moreover, several fee-based VA examinations have been conducted in conjunction with this appeal.  The Veteran has not argued, and the record does not reflect, that these examinations were inadequate for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  

There is no indication in the record that any additional evidence, relevant to the issue decided herein, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

VA will grant TDIU when the evidence shows that a veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  TDIU benefits are granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.  If there is only one such disability, it must be rated at least 60 percent disabling to qualify for TDIU benefits; if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

Where these percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when a veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disability or disabilities.  38 C.F.R. §4.16(b).  In determining whether unemployability exists, consideration may be given to a veteran's level of education, special training, and previous work experience, but not to his age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2010).

In this case, service connection is in effect only for lumbosacral sprain with mechanical low back pain, currently rated as 20 percent disabling.  As such, the minimum schedular criteria for TDIU under 38 C.F.R. § 4.16(a) are not met.  Nevertheless, as previously stated, veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disability or disabilities shall be rated totally disabled.  Therefore, TDIU may be awarded on an extraschedular basis in cases of veterans who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a) but are unable to obtain or maintain gainful employment due to one or more service-connected disorders. 

Here, the medical evidence of record does not show that the Veteran's lumbar spine disorder, alone, results in unemployability.  Notably, the examiner who conducted the November 2005 VA examination noted that the Veteran missed only four days of work over the last year due to his back symptoms, and on physical examination, had normal gait, posture, and neurologic clinical findings.  Similarly, at the April 2008 and April 2010 VA examinations, the examiners each reported that the Veteran reported being able to function fully, without medication, when he experienced pain, and denied that his back disorder resulted in any physical incapacitation.  Physical examinations on both occasions showed normal posture, gait, and neurologic function, with no need for ambulatory devices.

Also probative is the finding of SSA, which in February 2008 concluded that although the Veteran had some documented lumbar spine impairment, he was in his late 20s and had 13 years of education: "[t]he medical and nonmedical evidence shows no significant inability to move about, no severe muscle weakness or nerve damage which prevents [the Veteran] from performing daily activity."  The Board is not bound by the findings of disability and/or unemployability made by other agencies, including SSA.  See Collier v. Derwinski, 1 Vet. App. 413, 417 (1991) (indicating the SSA's favorable determination, while probative evidence to be considered in a claim with VA, is not dispositive or altogether binding on VA since the agencies have different disability determination requirements).  Nevertheless, the medical documentary evidence considered in SSA's adjudication is of record, and probative to the issue of whether the Veteran's lumbar spine disorder precludes him from gainful employment.  

While the record reflects that the Veteran has some occupational impairment resulting from his service-connected lumbar spine disorder, as contemplated by the currently assigned 20 percent rating, the evidence does not show that it alone precludes gainful employment.  The occupational restrictions that the Veteran experiences due to his nonservice-connected disorders, to include his psychiatric diagnoses and atrial fibrillation, cannot be considered under the pertinent regulations.  38 C.F.R. § 4.16(b).  None of the opinions of record indicates that the Veteran's lumbar spine disorder, alone, limits him from working.  

Moreover, although the Veteran has repeatedly asserted that his lumbar spine disorder precludes him from gainful employment, his other statements reflect his assertions that he cannot work due to other conditions.  These include his November 2007 statement at a VA outpatient visit that he was afraid to work due to his atrial fibrillation, and a September 2007 statement at a VA outpatient visit that he could not work due to decreased concentration and motivation secondary to his psychiatric conditions.  At neither of those times did the Veteran assert that his lumbar spine disorder had any role in preventing him from being employed.  The relevant question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Clearly, this is not the type of exceptional circumstance contemplated by 38 C.F.R. § 4.16(b).  For these reasons, and those discussed above, TDIU is not warranted.

Because the record does not reflect that the Veteran is unemployable due solely to his service-connected lumbar spine disorder, the preponderance of the evidence is against his claim for TDIU.  As such, the benefit of the doubt doctrine is inapplicable, and the claim must be denied.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to TDIU is denied.


____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


